DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The status of the claims is as follows:
Claims 1-3 and 6-8 were pending at the time of the action.
Claims 1, 2, 7, and 8 have been amended. 
This action is NON-FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-3 and 6-8  are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 
“updating an electronic credit application….” 
“receiving credit application content data….”
“assigning a first code ….”
“preparing credit application data….”
“receiving a first circulation instruction….”
“circulating the credit application ….”
“receiving a second circulation instruction ….”
“approving the credit application data….”
“receiving a third circulation instruction ….”
“preparation of the credit application content data, the credit application data being updated….”
“approving the credit application data….”
“update the credit application data without approving the credit application data….”
“receiving first update data of the credit application data…”
“updating the credit application data and the control card data…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and credit issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive credit application content data or approving   credit application data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0044] a single computer system is assumed....[0045]  a configuration in which a RAM 111, an input device 112, an output device 113, a communication control device 114, and a storage device 116 constituted from a nonvolatile storage media (ROM, HDD, or the like) are connected to a CPU 110 via a system bus”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“terminal”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0044] a single computer system is assumed....[0045]  a configuration in which a RAM 111, an input device 112, an output device 113, a communication control device 114, and a storage device 116 constituted from a nonvolatile storage media (ROM, HDD, or the like) are connected to a CPU 110 via a system bus”.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
“update an electronic credit application….” 
“receive credit application content data….”
“assign a first code ….”
“prepare credit application data….”
“receive a first circulation instruction….”
“circulate the credit application ….”
“receive a second circulation instruction ….”
“approve the credit application data….”
“receive a third circulation instruction ….”
“preparation of the credit application content data, the credit application data being updated….”
“approve the credit application data….”
“update the credit application data without approving the credit application data….”
“receive first update data of the credit application data…”
“update the credit application data and the control card data…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and credit issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive credit application content data or approving   credit application data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0044] a single computer system is assumed....[0045]  a configuration in which a RAM 111, an input device 112, an output device 113, a communication control device 114, and a storage device 116 constituted from a nonvolatile storage media (ROM, HDD, or the like) are connected to a CPU 110 via a system bus”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
“updating an electronic credit application….” 
“receiving credit application content data….”
“assigning a first code ….”
“preparing credit application data….”
“receiving a first circulation instruction….”
“circulating the credit application ….”
“receiving a second circulation instruction ….”
“approving the credit application data….”
“receiving a third circulation instruction ….”
“preparation of the credit application content data, the credit application data being updated….”
“approving the credit application data….”
“update the credit application data without approving the credit application data….”
“receiving first update data of the credit application data…”
“updating the credit application data and the control card data…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and credit issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive credit application content data or approving   credit application data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer readable storage medium including computer-executable instructions to cause a computer to execute”, “terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0044] a single computer system is assumed....[0045]  a configuration in which a RAM 111, an input device 112, an output device 113, a communication control device 114, and a storage device 116 constituted from a nonvolatile storage media (ROM, HDD, or the like) are connected to a CPU 110 via a system bus”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0044] a single computer system is assumed....[0045]  a configuration in which a RAM 111, an input device 112, an output device 113, a communication control device 114, and a storage device 116 constituted from a nonvolatile storage media (ROM, HDD, or the like) are connected to a CPU 110 via a system bus”.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented Claims 1-3 and 6-8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
 

- 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhar (US 8,060,438) in view of Ugajin et al. (US 2018/0068383 A1) in view of Moon et al. (South Korean KR20090019033A)    . Hereinafter referred to as Dhar, Ugajin, and Moon respectively.
With respect to claim 1, 7, & 8, Dhar teaches (Currently Amended) A method for updating an electronic credit application in multinational crediting works, the method comprising (Dhar, c.4 1.10-20, teaches The automated loan system 10 may be provided over the Internet 18, such that banks or other financial institutions are commercial clients of the system 10, and individual consumers are individual clients of the system 10. Alternatively, the system 10 may be hosted by a bank or other financial institution, such that the individual consumers interact with the system 10 over the Internet, and the bank hosts the web site interface, controls the various instruments available to the consumer, c. 17 1.50-55 further teaches Thus, the loan officer or bank can adjust parameters within the credit evaluation subprocess to weight heavier on certain factors than on others. The bank may vary these factors from one loan package to the next, such that two loans within the same category may have different selection criteria. ):
receiving credit application content data input from a first terminal associated with a first staff role in a first country, the credit application content data having been prepared based on credit data of a financing related party (Dhar, c.6 1.34-46 teaches When the lending institution receives the application data, the back-end loan workflow engine 20 is activated instantly to perform automatic decision analysis for credit scoring, ratio analysis and other credit checks to meet the selection criteria of each financial institution. If a match takes place, the customer is informed within seconds about the instant conditional offer. In the preferred embodiment, the customers informed within 45 to 60 seconds or sooner., c.9 1.14-20 further teaches When a customer completes an application (step 30) and submits the application to the system 10, the


preparing   credit  application  data and  control  card  data  corresponding  to  the  credit

application data based on the received credit application content data, the control card data used

for managing a credit application status (Dhar, c.5 1.24-34, c.61.34-46, c.211.33-38);

receiving a first circulation instruction from the first terminal associated with the first staff role (Dhar, c.5 1.62- c.61.23, Note: Examiner reasonably interprets that work flow instructions are software instructions of passing, sending, transferring or forwarding loan information and the loan officer to be a staff role.)
circulating the credit application data to a second terminal associated with a second staff role in the first country in response to the first circulation instruction (Dhar, c.5 1.62- c.6 1.23, c.8 1.45-51 teaches For example, certain lending institutions may wish to have a loan officer manually review all rejected and/or "no match" loan applications, in which case the applicant will be notified that his or her application has been forwarded to a loan officer at "X" bank for further review. Another bank in the system 10 may choose to notify the applicant of other loan opportunities that may be available, and so on.);
receiving a second circulation instruction from the second terminal associated with the second staff role (Dhar, c.51.62- c.61.23, c.81.45-51);
if the credit data has not been updated, approving the credit application data in response to the third circulation instruction and circulating the credit application data to the second terminal associated with the second staff role (Dhar, c.15 1. 4-12 teaches offers may expire if not accepted within a proscribed period of time. However, offers may also be made too late (step 102). If an applicant accepts a loan offer (step 92) before an additional offer is made, the additional offer may


if the credit data has been updated, sending a prompt to the second terminal associated

with the second staff role to update the credit application data without approving the credit application data, in response to the third circulation instruction (Dhar, c.15 1. 1-3);
However, Dhar does not teach

assigning a first code to the first staff role in the first country, the first code being associated with the credit application content data; the credit application data being updated, based at least in part on, the first staff role logging into a dedicated site using the first code;
approving the credit application data in response to the second circulation instruction and circulating the credit application data to a third terminal associated with a third staff role in a second country;
receiving a third circulation instruction from the third terminal associated with the third staff role, the third circulation instruction including a determination result whether or not the credit data corresponding to the credit application content data input from the first terminal associated with the first staff role has been updated since preparation of preparing the credit application
content data input by the first staff role;

receiving first update data of the credit application data from the third terminal associated

with the third staff role in a second country;
updating the credit application data and the control card data corresponding to the credit

application data based on the first update data. 

approving the credit application data in response to the second circulation instruction and circulating the credit application data to a third terminal associated with a third staff role in a second country; (Ugajin, FIG. 1, [0011] further teaches updating customer information, the customer information being sharable by a plurality of entities; updating information relating to a credit transaction management unit, the information relating to a credit transaction management unit having information of one or more lending offices and information of one or more borrowers, and the borrowers being associated with the customer information; [0039] further teaches The Bank 1 may have branches and subsidiaries associated with the Bank 1 in a plurality of countries and regions. The Bank 1 may divide the world into a plurality of regions, establish head offices (for example, European head offices, Asia-Oceanian head offices, U.S. head offices, and the like) in respective regions, and manage branches or subsidiaries in countries within the regions.)
receiving a third circulation instruction from the third terminal associated with the third staff role, the third circulation instruction including a determination result whether or not the credit data corresponding to the credit application content data input from the first terminal associated with the first staff role has been updated since preparation of preparing the credit application content data input by the first staff role (Ugajin, FIG. 1 teaches a bank system and a plurality of bank terminals and a network communicably connecting the bank system and the plurality of bank terminals; [0011] further teaches updating customer information, the customer information being sharable by a plurality of entities; updating information relating to a credit transaction management unit, the information relating to a credit transaction management unit having information of one or more lending offices and information of one or more borrowers, and the borrowers being associated with the customer information)
receiving first update data of the credit application data (Ugajin, [0100] teaches Since the  information of corporate card and/or the Deal information may be updated with time, the decision subsystem 14 may 
and updating the credit application data based on the first update data (Ugajin, [0100]).

receiving first update data of the credit application data from the third terminal associated

with the third staff role in a second country (Ugajin, [0154-01601, FIG. lOA));

updating the credit application data and the control card data corresponding to the credit

application data based on the first update data (Ugajin, [0154-01601, FIG. lOA).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated loan processing system as taught by Dhar to incorporate methods for corporate finance overseas credit management as taught by Ugajin to provide decision systems for making credit decisions, and systems for overseas credit management  (Ugajin, [0004]), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary  skill in the art would  have recognized  that the results of the combination were predictable. Both relate to the ability to process loan automatically with the motivations being to allow credit decisions for overseas credit applications (Ugajin, [0005]).
Ugajin does not teach

Moon teaches
assigning a first code to the first staff role in the first country, the first code being associated with the credit application content data; 
(Moon [page 10]  Internet banking application ID
Moon [page 13] employees attribute information...telephone number, employee number (or code)....department 
Moon [page 13]  including the employee terminal 670 intranet ID information...from performing the intranet banking is received
Moon [page 13] the company certificate information of employees... user account (ID of the company employees registered on) ...insurance number information)
the credit application data being updated, based at least in part on, the first staff role logging into a dedicated site using the first code;
(Moon [page 2] submitting the completed application to the teller, the teller inputs the information written to the application through a predetermined window terminal (or selected), and the window terminal is the financial network the information the input (or selected) through the information it is preferably transmitted to the registration server
Moon  [page 21, claim 1] Special interest rate agreements that by now the differential applied to information and offers, and corporate guarantee agreement information...collateral to provide security for a portion of the credit...wherein the association information comprises at least one.)
 “for differentially calculating the interest on a loan according to a banking channel.” (Moon [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. loan classification) to a known concept (i.e. automated loan processing) ready for improvement to yield predictable result (i.e. “in order to raise an intranet banking utility ratio, and a recording medium … and calculate the credit loan interest of a client corresponding to the confirmed interest application convention information.” Moon [Abstract])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dhar, Ugajin, and Moon in view of Eiriz et al. (US 2017/0018029 Al). Hereinafter referred to as Dhar, Ugajin, Moon, and Eiriz respectively.
With respect to claim 2, Dhar teaches the method as mentioned in claim 1. However, Dhar in view of Ugajin does not teach further comprising:
receiving contract content data input from the second terminal associated with the second staff role ;
preparing contract data based on the received contract content data;
receiving a fourth circulation instruction from the second terminal associated with the second staff role;
circulating the contract data to a fourth terminal associated with a fourth staff role in a third country in response to the fourth circulation instruction;
receiving a fifth circulation instruction from the fourth terminal associated with the fourth staff role;
approving the contract data in response to the fifth circulation instruction and circulating 
receiving an execution instruction from the fifth terminal associated with the fifth staff

role;

executing a loan procedure based on the contract data in response to the execution instruction;
and updating the contract data based on the second update data.
Eriz does teach

receiving contract content data input from the second terminal associated with the second staff role (Eiriz,[0031] teaches In an additional or alternative embodiment, the device may communicate the borrower information to each of the one or more identified lenders, and the lenders may then accept or reject the loan request. If multiple lenders accept the loan request, rules may be used to determine which of the multiple lenders is to fund the loan. In an embodiment, the rules may indicate that the loan is to be executed between the borrower and the first lender to accept the loan. In an additional or alternative embodiment, the lenders may be selected using a round robin scheme. In yet another additional or alternative embodiment, the loan is to be executed by multiple lenders as part of a lending group. For example, if two lenders indicate interest in the loan, the lenders may be virtually combined into a lending group (e.g., a virtual entity comprising the two lenders), where each lender shares in a proportional percentage of the loan transaction (e.g., for two lenders, each lender funds fifty percent (50%) of the loan), FIG. 3 teaches Money transfer network for microlending for a plurality of locations, Note: the Examiner reasonably interprets the conditions and rules of accepting the loan request as contract data);
preparing contract data based on the received contract content data (Eiriz,[0031]); receiving a fourth circulation instruction from the second terminal associated with the
second staff role (Eiriz,[003 l],[0053], FIG. 3);

circulating the contract data to a fourth terminal associated with a fourth staff role in a third country in response to the fourth circulation instruction (Eiriz,[0031],[0053], FIG. 3);
receiving a fifth circulation instruction from the fourth terminal associated with the fourth staff role (Eiriz,[0006] teaches For example, the money transfer network may include or connect money transfer agent locations across cities and states, or even across different countries, and may also connect borrowers and lenders in geographically remote places. Once a loan has been executed between a lender and a borrower, the borrower may receive funds in connection with the loan from a local money transfer agent location, and may provide one or more loan payments to the local money transfer agent location that in turn provides funds for repayment of the loan to the geographically remote lender. [003 l],[0053], FIG. 3) ;
approving the contract data in response to the fifth circulation instruction and circulating the contract data to a fifth terminal associated with a fifth staff role ( Eiriz, [0006], [003 l],[0053], FIG. 3);
receiving an execution instruction from the fifth terminal associated with the fifth staff role (Eiriz, [0006], [0031],[0053], FIG. 3));
executing a loan procedure based on the contract data in response to the execution instruction (Eiriz, [0006], [0031],[0053], FIG. 3));
receiving second update data of the contract data (Eiriz, [0048] teaches A benefit of processing and providing loan transactions using the resources of the money transfer network is that the money transfer service provider  may be able to receive funding of the  loan from the lender in first currency, and distribute the loaned funds to the borrower in a second currency, such 
and updating the contract data based on the second update data (Eiriz, [0048]).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified decision systems for making credit decisions, and systems for overseas  credit management  as taught by Dhar in view of  Ugajin to incorporate methods for  utilizing  money transfer network to facilitate lending as taught by Eiriz to provide a system for facilitating  automated  loan processing  system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to process loan automatically with the motivations being to remotely connect money transfer agents across different countries (Eiriz, [0006]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dhar,  Ugajin, and Moon in   view of DeFrancesco et al. (US 7181427 Bl). Hereinafter referred to Dhar,  Ugajin,   Moon, and DeFrancesco respectively.
With respect to claim 3, Dhar teaches the invention as mentioned in claim 1. However, Dhar does not teach further comprising:
and determining, based on the status data, a staff role who can update the credit application data or the contract data.
Ugajin does teach
and determining, based on the status data, a staff role who can update the credit application 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated loan processing system as taught by Dhar to incorporate methods for corporate finance overseas credit management as taught by Ugajin to execute the motivation as mentioned in claim 1.
However, Dhar in view of Ugajin does note teach

updating status data indicating credit application approval and loan execution statuses, in response to any one of the first to fifth circulation instructions, or the execution instruction (DeFrancesco, c.4 1.46 - c. 5 1.10 teaches wherein if the funding decision data is approval of the credit application, selectively forwarding purchase contract data from the remote application entry and display device to the central processor, verifying the purchase contract data in the central processor, forwarding  the verified purchase contract data from the central processor to the at least one remote funding source terminal device, and forwarding an indication of purchase contract status from the at least one remote funding source terminal device to the respective remote application entry and display device.);
determining, based on the status data, whether or not the credit application data or the contract data can be updated (DeFrancesco, c.41.46 - c. 5 1.10);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified decision systems for making credit decisions, and systems for overseas credit management as taught by Dhar in view of Ugajin to incorporate an automated credit application system as taught by DeFrancesco to provide a system for automated loan processing, since the claimed invention is merely a combination of old .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dhar, Ugajin, and Moon in view of Eiriz in further view of DeFrancesco.
With respect to claim 6, Dhar in view of Ugajin in further view Eiriz teaches the invention as mentioned in claim 2. However, Dhar does not teach
and determining, based on the status data, a staff role who can update the credit application data or the contract data (DeFrancesco, c.4 1.46 - c. 5 1.10).
Ugajin does teach
and determining, based on the status data, a staff role who can update the credit application data or the contract data (Ugajin, [0100]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated loan processing system as taught by Dhar to incorporate methods for corporate finance overseas credit management as taught by Ugajin to execute the motivation as mentioned in claim 1.
However, Dhar m view of Ugajin, in further view of Eiriz does not teach further comprising:
updating status data indicating credit application approval and loan execution statuses, in response to any one of the first to fifth circulation instructions, or the execution instruction; 
and determining, based on the status data, a staff role who can update the credit application data or the contract data.
DeFrancesco does teach

updating status data indicating credit application approval and loan execution statuses, in response to any one of the first to fifth circulation instructions, or the execution instruction (DeFrancesco, c.4 1.46 - c. 5 1.10);
determining, based on the status data, whether or not the credit application data or the contract data can be updated (DeFrancesco, c.41.46 - c. 5 1.10);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified decision systems for making credit decisions, and systems for overseas credit management as taught by Dhar in view of Ugajin in further view of Eiriz to incorporate an automated credit application system as taught by DeFrancesco to provide a system for automated loan processing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to process loan automatically with the motivations being to remotely conduct a loan for automotive sales (DeFrancesco, c.11.48-51).



Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the claims are directed a "specific improvement over prior systems, resulting in an improved" security approach for electronic credit application data updates. …. Similar to Core Wireless, where the "improvement over prior systems" was shown via the interface saving great time, Applicant's representatives submit that assigning a staff code to the staff member and only allowing the credit application data to be updated if the staff member logs into a dedicated site using the staff code results in and improves the security for electronic credit application updates. 
Previously, financial institutions were required to obtain information from numerous locations often resulting in error, inconvenience, and breached security. Now, however, the strict use of staff codes improves upon "prior systems, resulting in an improved" security system. See, Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018)….. The Claims Recite an "Inventive Concept" Accordinq to Step 2B …. even assuming arguendo the claims are directed to an abstract idea…each contain elements that amount to "significantly more" than the alleged abstract idea. "
Examiner responds:
It is common, arguably required, for applications maintained within a relational database to 
               Assuming in arguendo that “staff codes” are an additional elements, such elements are insignificant extra-solution activity to the judicial exception of data gathering (see MPEP 2106.05(g)) and well-understood, routine, and conventional, see MPEP 2106.05(d).
 Since claims 7, 8 are similar, therefore, Claims 1, 7, and 8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-3 and 6-8 are not patent eligible.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Moon (“SYSTEM AND METHOD FOR DIFFERENCE COMPUTING OF LOAN INTEREST CLASSIFIED BY BANKING CHANNEL AND PROGRAM RECORDING MEDIUM”, South Korean Publication Number:   KR 20090019033 A)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.
 















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sullivan (“ACCOUNT APPLICATION PRODUCT, ASSOCIATED PACKAGE AND METHOD FOR PROCESSING AN ASSOCIATED APPLICATION”, U.S. Publication Number: 20100088168  A1) proposes an account application product includes a package, an account identifier and a terms sheet..
 
Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697